DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/732,989, filed on January 2, 2020.

Oath/Declaration
Oath/Declaration as filed on January 2, 2020 is noted by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 19 recites limitation “the entirety of the opening” in second line of the claim.
There is insufficient antecedent basis for the above limitations in the claim.  Accordingly, any claims dependent on claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, based on same above reasoning.
Potentially Allowable Subject Matter
Claim 1, 13, and 15 are be allowable if rewritten to overcome rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, if any, set forth in this Office action.  In addition, claims 2-12, 14, and 16-20 are be allowable if rewritten to overcome rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, if any, set forth in this Office action and if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure and include the following:
Song et al., U.S. Patent Application Publication 2017/0300736 A1 (hereinafter Song) teaches a fingerprint sensor disposed under a display, wherein acquires image information for authenticating a fingerprint of a finger by using a least partially light radiated from at least one pixel of the display and reflected from the finger. 
Choo et al., U.S. Patent Application Publication 2018/00151641 A1 (hereinafter Choo) teaches a display panel under a transparent substrate, and a fingerprint sensor under the display panel wherein the fingerprint sensor is capable of detecting a fingerprint contacting the transparent substrate without increasing bezel size or altering display panel structure.
Kim et al., U.S. Patent Application Publication 2018/0160545 A1 (hereinafter Kim I) teaches mounting structures, in an electronic device having a display, for biometric sensors.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDUL-SAMAD A ADEDIRAN whose telephone number is (571)272-3128.  The examiner can normally be reached on Monday through Thursday, 8:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABDUL-SAMAD A ADEDIRAN/Primary Examiner, Art Unit 2621